DETAILED ACTION
Amendment and Request for Continued Examination received 9 November 2022 are acknowledged.  Claims 1-5 and 7-9 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. No. 2017/0153625) in view of Yajima (US Pub. No. 2015/0328774), further in view of Eckert (US Pub. No. 2016/0149996), further in view of Choe (US Patent No. 6,694,285).

As per Claim 1, Yamamoto discloses a control apparatus (5, 6) for controlling a plurality of robots (3a/1a, 3b/1b, 3c/1c) (Figs. 1-2; ¶20-25), comprising:
a failure prediction part (as per 52, 92, 93) configured to predict a time of failure (as per 93) with respect to each of a plurality of components (e.g., motor 14 in Fig. 3 of each robot) of the plurality of robots (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-69), and using the predicted time of failure (as per 93) to predict a time of failure for each of the plurality of robots (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-69);
a maintenance time part (as per 53, 94) configured to determine maintenance time (as per 94) of a given robot (3a/1a, 3b/1b, 3c/1c) based on the predicted time of failure (as per 93) for the given robot (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-69), the maintenance time (as per 94) being such that the predicted failure time (as per 93) of at least one of the plurality of robots (3a/1a, 3b/1b, 3c/1c) is prior to (as per YES at 95) the maintenance time (as per 94) and such that the predicted failure time (as per 93) of at least one of the plurality of robots (3a/1a, 3b/1b, 3c/1c) is after (as per NO at 95) the maintenance time (as per 94) (Figs. 3-4; ¶29-49, 68-69); and
a load adjustment part (as per 54-55, 96-97) configured to adjust workloads of the plurality of robots (3a/1a, 3b/1b, 3c/1c) by
reducing the workload (as per 96, 97) of the robot (3a/1a, 3b/1b, 3c/1c) that has a predicted failure time (as per 93) prior to (as per YES at 96) the maintenance time (as per 94) (Figs. 3-4; ¶29-49, 68-69).
Yamamoto does not expressly disclose:
wherein the plurality of components is of each of the plurality of robots;
wherein the maintenance time part is a maintenance time adjustment part that adjusts maintenance times when there are multiple of the plurality of components that are predicted to fail for a given robot;
wherein the maintenance time is an adjusted maintenance time; and
wherein adjusting workloads of the plurality of robots involves increasing the workload of the robot that has a predicted failure time after the maintenance time.
Yajima discloses a robot system (RS) in which a control device (SB) monitors encoders (403) positioned at joints (011, 041, 061, 021, 031, 052) of a robot (01) (Figs. 1-2; ¶36-55).  In operation, the control device (SB) determines whether to replace the entire robot (S219, S226), replace a portion of the robot (S220, S224; S221, S222), or replace nothing (No at S219, S220, S221) as per information from the encoders (402) (Fig. 4; ¶85-99).  In this way, the system of Yajima operates to provide appropriate repair information.  As such, Yajima discloses monitoring a plurality of components (as per encoders 403) of a robot (01) and determining (as per 219, 226) that there are multiple of the plurality of components that require repair for the robot (01).  Like Yamamoto, Yajima is concerned with robot control systems.
Eckert discloses a control system (16, 24, 28, 32) for robots (12) (Fig. 1; ¶20-32) in which dynamic data is analyzed to determine when maintenance or optimization of a particular robot (12) is necessary (¶30-32).  In one embodiment, dynamic data indicates that the robot (12) is subjected to more extreme operating conditions and maintenance intervals are reduced from a standard interval (¶44).  In another embodiment, dynamic data indicates that the robot (12) is subjected to less extreme operating conditions and maintenance intervals are extended beyond the standard interval (¶45).  In this way, efficiency can be improved by minimizing downtime (¶43).  Like Yamamoto, Eckert is concerned with robot control systems.
Choe discloses a system for monitoring machinery in which a processing unit (140) receives information from sensors (162, 162) regarding operating conditions of a machine (102) (Fig. 8; 10:13-11:26).  In one embodiment, the operating conditions (800) are compared to thresholds (802) and the load is increased (806) if safe (804) (Fig. 17; 21:21-44).  In this way, the machine (102) may be driven closer to its physical operating limit (21:21-44).  Like Yamamoto, Choe is concerned with industrial control systems.
Therefore, from these teachings of Yamamoto, Yajima, Eckert, and Choe, one of ordinary skill in the art would have found it obvious to apply the teachings of Yajima, Eckert, and Choe to the system f Yamamoto since doing so would enhance the system by: providing accurate repair information; improving efficiency; and driving machinery closer to its physical operating limit.
The system of Yamamoto as modified in view of the teachings of Yajima, Eckert, and Choe would operate “wherein the plurality of components of each of at least one of the plurality of robots” in that Yajima teaches monitoring individual components of a robot.
Further, the system would operate “wherein the maintenance time part is a maintenance time adjustment part that adjusts maintenance times when there are multiple of the plurality of components that are predicted to fail for a given robot” and “wherein the maintenance time is an adjusted maintenance time” in that Eckert teaches reducing or extending the maintenance interval in view of operating conditions.
In addition, the system would operate “wherein adjusting workloads of the plurality of robots involves increasing the workload of the robot that has a predicted failure time after the maintenance time” in that Choe teaches increasing load under specified conditions.

As per Claim 3, the combination of Yamamoto, Yajima, Eckert, and Choe teaches or suggests all limitations of Claim 1.  Yamamoto does not expressly disclose wherein the maintenance time adjustment part is configured to adjust the maintenance times of the given robot when there are multiple of the plurality of the components that are predicted to fail for the given robot based on times necessary for maintenances on the components for which the times of failure are predicted.
See rejection of Claim 1 for discussion of teachings of Yajima, Eckert, and Choe.
Therefore, from these teachings of Yamamoto, Yajima, Eckert, and Choe, one of ordinary skill in the art would have found it obvious to apply the teachings of Yajima, Eckert, and Choe to the system f Yamamoto since doing so would enhance the system by: providing accurate repair information; improving efficiency; and driving machinery closer to its physical operating limit.
The system of Yamamoto as modified in view of the teachings of Yajima, Eckert, and Choe would operate “wherein the maintenance time adjustment part is configured to adjust the maintenance times of the given robot when there are multiple of the plurality of the components that are predicted to fail for the given robot based on times necessary for maintenances on the components for which the times of failure are predicted” in that Eckert teaches reducing or extending the maintenance interval in view of operating conditions and Yajima teaches monitoring components of a robot.
As per Claim 5, the combination of Yamamoto, Yajima, Eckert, and Choe teaches or suggests all limitations of Claim 1.  Yamamoto does not expressly disclose wherein the maintenance time adjustment part is configured to adjust the maintenance times of the given robot when the predicted respective times of failure of components that are predicted to fail for a given robot fall within a predetermined period and does not adjust the maintenance times when the predicted respective times of failure of components that are predicted to fail for a given robot do not fall within the period.
See rejection of Claim 1 for discussion of teachings of Yajima, Eckert, and Choe.
Therefore, from these teachings of Yamamoto, Yajima, Eckert, and Choe, one of ordinary skill in the art would have found it obvious to apply the teachings of Yajima, Eckert, and Choe to the system f Yamamoto since doing so would enhance the system by: providing accurate repair information; improving efficiency; and driving machinery closer to its physical operating limit.
The system of Yamamoto as modified in view of the teachings of Yajima, Eckert, and Choe would operate “wherein the maintenance time adjustment part is configured to adjust the maintenance times of the given robot when the predicted respective times of failure of components that are predicted to fail for a given robot fall within a predetermined period and does not adjust the maintenance times when the predicted respective times of failure of components that are predicted to fail for a given robot do not fall within the period” in that Eckert teaches reducing or extending the maintenance interval relative to a standard interval in view of operating conditions and Yajima teaches monitoring components of a robot.

As per Claim 7, the combination of Yamamoto, Yajima, Eckert, and Choe teaches or suggests all limitations of Claim 1.  Yamamoto further discloses wherein the failure prediction part is configured to predict (as per 52, 92) the respective times of failure with respect to the plurality of components (¶48, 70-71), and determine the times of failure of the component having the earliest predicted time of failure of the plurality of components as the time of failure of the given robot (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-71).
Yamamoto does not expressly disclose wherein the plurality of components is of the given robot.
See rejection of Claim 1 for discussion of teachings of Yajima, Eckert, and Choe.
Therefore, from these teachings of Yamamoto, Yajima, Eckert, and Choe, one of ordinary skill in the art would have found it obvious to apply the teachings of Yajima, Eckert, and Choe to the system f Yamamoto since doing so would enhance the system by: providing accurate repair information; improving efficiency; and driving machinery closer to its physical operating limit.
The system of Yamamoto as modified in view of the teachings of Yajima, Eckert, and Choe would operate “wherein the plurality of components is of the given robot” in that Yajima teaches monitoring individual components of a robot.

As per Claim 8, Yamamoto discloses control method (Fig. 4) for a plurality of robots (3a/1a, 3b/1b, 3c/1c) executed by a control apparatus (5, 6) (Figs. 1-2, 4; ¶20-25, 58-74), comprising:
predicting a time of failure (as per 52, 92, 93) with respect to each of a plurality of components (e.g., motor 14 in Fig. 3 of each robot) of each of the plurality of robots (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-69);
determining a maintenance time (as per 94) of a given robot based (3a/1a, 3b/1b, 3c/1c) on the predicted time of failure (as per 93) for the given robot (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-69), the maintenance time (as per 94) being such that the predicted failure time (as per 93) of at least one of the plurality of robots (3a/1a, 3b/1b, 3c/1c) is prior to (as per YES at 95) the maintenance time (as per 94) and such that the predicted failure time (as per 93) of at least one of the plurality of robots (3a/1a, 3b/1b, 3c/1c) is after (as per NO at 95) the maintenance time (as per 94) (Figs. 3-4; ¶29-49, 68-69); and
adjusting workloads (as per 96, 97) of the plurality of robots (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-69) by:
reducing the workload (as per 96, 97) of the robot (3a/1a, 3b/1b, 3c/1c) that has a predicted failure time (as per 93) prior to (as per YES at 96) the maintenance time (as per 94) (Figs. 3-4; ¶29-49, 68-69).
Yamamoto does not expressly disclose:
wherein the plurality of components is of each of the plurality of robots;
wherein determining a maintenance time involves adjusting a maintenance time;
wherein the maintenance time is an adjusted maintenance time; and
wherein adjusting workloads involves increasing the workload of the robot that has a predicted failure time after the maintenance time.
Yajima discloses a robot system (RS) in which a control device (SB) monitors encoders (403) positioned at joints (011, 041, 061, 021, 031, 052) of a robot (01) (Figs. 1-2; ¶36-55).  In operation, the control device (SB) determines whether to replace the entire robot (S219, S226), replace a portion of the robot (S220, S224; S221, S222), or replace nothing (No at S219, S220, S221) as per information from the encoders (402) (Fig. 4; ¶85-99).  In this way, the system of Yajima operates to provide appropriate repair information.  As such, Yajima discloses monitoring a plurality of components (as per encoders 403) of a robot (01) and determining (as per 219, 226) that there are multiple of the plurality of components that require repair for the robot (01).  Like Yamamoto, Yajima is concerned with robot control systems.
Eckert discloses a control system (16, 24, 28, 32) for robots (12) (Fig. 1; ¶20-32) in which dynamic data is analyzed to determine when maintenance or optimization of a particular robot (12) is necessary (¶30-32).  In one embodiment, dynamic data indicates that the robot (12) is subjected to more extreme operating conditions and maintenance intervals are reduced from a standard interval (¶44).  In another embodiment, dynamic data indicates that the robot (12) is subjected to less extreme operating conditions and maintenance intervals are extended beyond the standard interval (¶45).  In this way, efficiency can be improved by minimizing downtime (¶43).  Like Yamamoto, Eckert is concerned with robot control systems.
Choe discloses a system for monitoring machinery in which a processing unit (140) receives information from sensors (162, 162) regarding operating conditions of a machine (102) (Fig. 8; 10:13-11:26).  In one embodiment, the operating conditions (800) are compared to thresholds (802) and the load is increased (806) if safe (804) (Fig. 17; 21:21-44).  In this way, the machine (102) may be driven closer to its physical operating limit (21:21-44).  Like Yamamoto, Choe is concerned with industrial control systems.
Therefore, from these teachings of Yamamoto, Yajima, Eckert, and Choe, one of ordinary skill in the art would have found it obvious to apply the teachings of Yajima, Eckert, and Choe to the system f Yamamoto since doing so would enhance the system by: providing accurate repair information; improving efficiency; and driving machinery closer to its operating limit.
The system of Yamamoto as modified in view of the teachings of Yajima, Eckert, and Choe would operate “wherein the plurality of components is of each of the plurality of robots” in that Yajima teaches monitoring individual components of a robot.
Further, the system would operate “wherein determining a maintenance time involves adjusting a maintenance time” and “wherein the maintenance time is an adjusted maintenance time” in that Eckert teaches reducing or extending the maintenance interval in view of operating conditions.
In addition, the system would operate “wherein adjusting workloads involves increasing the workload of the robot that has a predicted failure time after the maintenance time” in that Choe teaches increasing load under specified conditions.

As per Claim 9, the combination of Yamamoto, Yajima, Eckert, and Choe teaches or suggests all limitations of Claim 1.  Yamamoto further discloses wherein the maintenance time part (as per 53, 94) is further configured such that if there is only one particular component (motor 14 in Fig. 3 of each robot) predicted to fail of the given robot (3a/1a, 3b/1b, 3c/1c) and the predicted time of failure for (as per 52, 92, 93) that particular component (motor 14 in Fig. 3 of each robot) is earlier (Yes at 95) than a regular inspection time for the given robot (3a/1a, 3b/1b, 3c/1c), the maintenance time part (as per 53, 94) does not adjust a maintenance time for the given robot (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶41-52, 68-71).
Yamamoto does not expressly disclose wherein the maintenance time part is a maintenance time adjustment part.
See rejection of Claim 1 for discussion of teachings of Yajima, Eckert, and Choe.
Therefore, from these teachings of Yamamoto, Yajima, Eckert, and Choe, one of ordinary skill in the art would have found it obvious to apply the teachings of Yajima, Eckert, and Choe to the system f Yamamoto since doing so would enhance the system by: providing accurate repair information; improving efficiency; and driving machinery closer to its physical operating limit.
The system of Yamamoto as modified in view of the teachings of Yajima, Eckert, and Choe would operate “wherein the maintenance time part is a maintenance time adjustment part” in that Eckert teaches reducing or extending the maintenance interval in view of operating conditions.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. No. 2017/0153625) in view of Yajima (US Pub. No. 2015/0328774), further in view of Eckert (US Pub. No. 2016/0149996), further in view of Choe (US Patent No. 6,694,285), further in view of Bolich (US Pub. No. 2015/0149392).

As per Claim 2, the combination of Yamamoto, Yajima, Eckert, and Choe teaches or suggests all limitations of Claim 1.  Yamamoto does not expressly disclose wherein the maintenance time adjustment part is configured to adjust the maintenance times of the given robot when there are multiple of the plurality of components that are predicted to fail for the given robot based on necessity of an operator in maintenances on the components for which the times of failure are predicted.
Yajima discloses a robot system (RS) in which a control device (SB) monitors encoders (403) positioned at joints (011, 041, 061, 021, 031, 052) of a robot (01) (Figs. 1-2; ¶36-55).  In operation, the control device (SB) determines whether to replace the entire robot (S219, S226), replace a portion of the robot (S220, S224; S221, S222), or replace nothing (No at S219, S220, S221) as per information from the encoders (402) (Fig. 4; ¶85-99).  In this way, the system of Yajima operates to provide appropriate repair information.  As such, Yajima discloses monitoring a plurality of components (as per encoders 403) of a robot (01) and determining (as per 219, 226) that there are multiple of the plurality of components that require repair for the robot (01).  Like Yamamoto, Yajima is concerned with robot control systems.
Eckert discloses a control system (16, 24, 28, 32) for robots (12) (Fig. 1; ¶20-32) in which dynamic data is analyzed to determine when maintenance or optimization of a particular robot (12) is necessary (¶30-32).  In one embodiment, dynamic data indicates that the robot (12) is subjected to more extreme operating conditions and maintenance intervals are reduced from a standard interval (¶44).  In another embodiment, dynamic data indicates that the robot (12) is subjected to less extreme operating conditions and maintenance intervals are extended beyond the standard interval (¶45).  Accordingly, downtime is scheduled based on dynamic data (¶44) and efficiency can be improved by minimizing downtime (¶43).  Like Yamamoto, Eckert is concerned with robot control systems.
Bolich discloses a system for managing robot repairs (Fig. 1; ¶18-19) in which diagnostic information for each robot is monitored to detect a malfunction (Fig. 2A; ¶20).  The system may determine that the detected malfunction can be repaired by an AI algorithm that does not require technician intervention to repair the malfunction (Fig. 2B; ¶22).  Alternatively, the system may determine that the detected malfunction does require a technician and generates a corresponding alert (Fig. 2B; ¶22).  In the event that a technician is required, the system may provide the technician with instructions to obtain a replacement part, install the replacement part, and repair the malfunction (¶23).  In this way, the system identifies repairs appropriate to a specified fault (¶20, 22-23).  Like Yamamoto, Bolich is concerned with robot control systems.
Therefore, from these teachings of Yamamoto, Yajima, Eckert, Choe, and Bolich, one of ordinary skill in the art would have found it obvious to apply the teachings of Yajima, Eckert, and Bolich to the system of Yamamoto as modified in view of Yajima, Eckert, and Choe since doing so would enhance the system by: providing accurate repair information; improving efficiency; and identifying appropriate repairs.
Applying the teachings of Yajima, Eckert and Bolich to the system of Yamamoto as modified in view of Yajima, Eckert, Choe would provide a system “wherein the maintenance time adjustment part is configured to adjust the maintenance times of the given robot when there are multiple of the plurality of components that are predicted to fail for the given robot based on necessity of an operator in maintenances on the components for which the times of failure are predicted” in that Yajima teaches monitoring individual components of a robot; Eckert teaches scheduling downtime in view of operating conditions; Bolich teaches embodiments in which repairs involving a technician involve sending an alert, obtaining the replacement part, and installing the replacement part and embodiments in which repairs not involving a technician can be solved automatically with a software update; and for embodiments as per Bolich in which an repair involving an automatic software update would consume less time than a repair involving a technician, the system would schedule downtime as per Eckert accordingly.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub. No. 2017/0153625) in view of Yajima (US Pub. No. 2015/0328774), further in view of Eckert (US Pub. No. 2016/0149996), further in view of Choe (US Patent No. 6,694,285), further in view of Rossi (US Patent No. 8,170,893).

As per Claim 4, the combination of Yamamoto, Yajima, Eckert, and Choe teaches or suggests all limitations of Claim 1.  Yamamoto does not expressly disclose wherein the maintenance time adjustment part is configured to adjust the maintenance times of the given robot when there are multiple of the plurality of components that are predicted to fail for the given robot based on times necessary from ends of maintenances on the components for which the times of failure are predicted to activation of the robots.
Yajima discloses a robot system (RS) in which a control device (SB) monitors encoders (403) positioned at joints (011, 041, 061, 021, 031, 052) of a robot (01) (Figs. 1-2; ¶36-55).  In operation, the control device (SB) determines whether to replace the entire robot (S219, S226), replace a portion of the robot (S220, S224; S221, S222), or replace nothing (No at S219, S220, S221) as per information from the encoders (402) (Fig. 4; ¶85-99).  In this way, the system of Yajima operates to provide appropriate repair information.  As such, Yajima discloses monitoring a plurality of components (as per encoders 403) of a robot (01) and determining (as per 219, 226) that there are multiple of the plurality of components that require repair for the robot (01).  Like Yamamoto, Yajima is concerned with robot control systems.
Eckert discloses a control system (16, 24, 28, 32) for robots (12) (Fig. 1; ¶20-32) in which dynamic data is analyzed to determine when maintenance or optimization of a particular robot (12) is necessary (¶30-32).  In one embodiment, dynamic data indicates that the robot (12) is subjected to more extreme operating conditions and maintenance intervals are reduced from a standard interval (¶44).  In another embodiment, dynamic data indicates that the robot (12) is subjected to less extreme operating conditions and maintenance intervals are extended beyond the standard interval (¶45).  Accordingly, downtime is scheduled based on dynamic data (¶44) and efficiency can be improved by minimizing downtime (¶43).  Like Yamamoto, Eckert is concerned with robot control systems.
Rossi discloses a system for evaluating maintenance losses of industrial assets in which specified actions like repairs are quantified (Fig. 1; 6:50-9:19).  In one embodiment, repair actions are further broken into actions including starting up times (20:38-60).  Starting up times are described as the time following testing after an asset has been fixed and operators are able to continue normal operation (20:56-60).  Considering these actions reduces maintenance losses (5:41-45).  Like Yamamoto, Rossi is concerned with industrial control systems.
Therefore, from these teachings of Yamamoto, Yajima, Eckert, Choe, and Rossi, one of ordinary skill in the art would have found it obvious to apply the teachings of Yajima, Eckert, and Rossi to the system of Yamamoto as modified in view of Yajima, Eckert, and Choe since doing so would enhance the system by: providing accurate repair information; improving efficiency; and reducing maintenance losses.
Applying the teachings of Yajima, Eckert, and Rossi to the system of Yamamoto as modified in view of Yajima, Eckert, and Choe would provide a system “wherein the maintenance time adjustment part is configured to adjust the maintenance times of the given robot when there are multiple of the plurality of components that are predicted to fail for the given robot based on times necessary from ends of maintenances on the components for which the times of failure are predicted to activation of the robots” in that: Yajima teaches monitoring individual components of a robot; Eckert teaches scheduling downtime in view of operating conditions; and Rossi teaches embodiments in which downtime includes an interval of starting up time.
Response to Arguments
Applicant's arguments filed 9 November 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Yamamoto only teaches that specific components have predicted failure times, and not that the manufacturing machines themselves have predicted failure times” (page 9 of Amendment) and, therefore, “Yamamoto would also not teach ‘a failure prediction part [as claimed]’” (page 9 of Amendment).
As a preliminary matter, no rejection involves an assertion that Yamamoto discloses all limitations of the claimed “failure prediction part”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.
Further, according to Applicant’s Specification as filed:

¶29:	The failure prediction part 511 acquires activation information from the respective robots 30 via the first communication unit 54, and predicts a time of failure with respect to each component of the robots 30 based on the acquired activation information. The activation information contains command values for driving the respective components of the robots 30 and histories of output values of sensors provided in the respective components. In the embodiment, the failure prediction part 511 respectively predicts the times of failure with respect to the plurality of components forming the respective robots 30. The failure prediction part 511 may determine the time of failure of the component at the earliest predicted time of failure as the time of failure of the robot 30.

¶53:	Here, regarding the failure prediction time of each robot 30, the time of failure of the component predicted to fail at the earliest time is determined as the time of failure of the robot. The control apparatus 50 of the robot 30 having the above described configuration may appropriately determine the time of failure of the robot, even when failures are predicted for a plurality of components.

In accordance with embodiments as per ¶29, the failure prediction part (511) operates to predict a time of failure with respect to each component of the robots (30) and determines the time of failure of the component at the earliest predicted time of failure as the time of failure of the robot (30).  In accordance with embodiments as per ¶53, multiple of the plurality of components are predicted to fail and the time of failure of the component predicted to fail at the earliest time is determined as the time of failure of the robot.
Comparing embodiments in Applicant’s Specification to the claim language at issue, nothing in the claim language necessarily describes an embodiment in which multiple components are expected to fail and selecting the earliest time to failure as the time of failure of the robot.  The “failure prediction part” may be “configured to predict a time of failure with respect to each of a plurality of components of each of a plurality of robots”, but nothing in the claim language necessarily involves simultaneously predicting time of failure for multiple components as per embodiments in Applicant’s Specification.
Comparing the teachings of the cited references to the claim language at issue, the cited references teach or suggest “a failure prediction part configured to predict a time of failure with respect to each of a plurality of components of each of the plurality of robots, and using the predicted time of failure to predict a time of failure for each of the plurality of robots” in that Yamamoto discloses a control apparatus (52, 5) that operates to estimate failure time (as per 93) for any monitored component (as per 91) that is predicted to fail (as per YES at 92) and, when failure time of the component is earlier than replacement time (YES at 95), modifies (as per 96, 97) operation of the robot (3a/1a, 3b/1b, 3c/1c) to reduce load (Figs. 3-4; ¶29-49, 68-69); and Yajima teaches that monitoring multiple components of a robot is useful for providing appropriate repair information (Fig. 4; ¶85-99).  Applying the teachings of Yajima to the system of Yamamoto would involve monitoring multiple components of a robot as per Yajima and determining time of failure as per Yamamoto for the multiple monitored components of each robot.
Accordingly, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument is not relevant to the rejection of any claim, involves an improper interpretation of the claim language, and/or involves an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Yamamoto does not teach that maintenance times are adjusted due to the predicted failure times of multiple components, does not teach predicted failure times for any given manufacturing machine as a whole, and does not teach a shared maintenance time that is calculated or adjusted based on failure times for multiple manufacturing machines” (page 9 of Amendment) and, therefore, “Yamamoto also does not teach ‘a maintenance time adjustment part [as claimed]’” (page 9 of Amendment).
As a preliminary matter, no rejection involves an assertion that Yamamoto individually discloses all limitations of the claimed “maintenance time adjustment part”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.
Further, nothing in the claim language necessarily involves “predicted failure times for any given manufacturing machine as a whole” or “a shared maintenance time that is calculated or adjusted based on failure times for multiple manufacturing machines” as per Applicant’s assertions.  Accordingly, Applicant’s argument involves an improper interpretation of the claim language involving unclaimed embodiments.
In addition, as set forth in the rejection, the cited references teach or suggest “a maintenance time adjustment part configured to adjust maintenance time of a given robot based on the predicted time of failure for the given robot, the maintenance time being such that the predicted failure time of at least one of the plurality of robots is prior to the adjusted maintenance time and such that the predicted failure time of at least one of the plurality of robots is after the adjusted maintenance time” in that Yamamoto determines maintenance time (as per 94) of a given robot (3a/1a, 3b/1b, 3c/1c) based on the predicted time of failure (as per 93) for the given robot (3a/1a, 3b/1b, 3c/1c) (Figs. 3-4; ¶29-49, 68-69), the maintenance time (as per 94) being such that the predicted failure time (as per 93) of at least one of the plurality of robots (3a/1a, 3b/1b, 3c/1c) is prior to (as per YES at 95) the maintenance time (as per 94) and such that the predicted failure time (as per 93) of at least one of the plurality of robots (3a/1a, 3b/1b, 3c/1c) is after (as per NO at 95) the maintenance time (as per 94) (Figs. 3-4; ¶29-49, 68-69); and Eckert teaches reducing or extending the maintenance interval in view of operating conditions (Fig. 1; ¶20-32, 43-45).
Accordingly, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument is not relevant to the rejection of any claim, involves an improper interpretation of the claim language, and/or involves an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Yamamoto only teaches predicting a failure time for a specific component of a single manufacturing machine, does not teach predicting a time of failure for multiple components, does not teach predicting a time of failure for the manufacturing machine itself, and does not teach a shared maintenance time based on predicted failure times of multiple manufacturing machines” (page 9-10 of Amendment) and, therefore, “Yamamoto also does not teach ‘a load adjustment part [as claimed]’” (page 10 of Amendment).
As a preliminary matter, no rejection involves an assertion that Yamamoto discloses all limitations of the claimed “load adjustment part”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.
Further, no claim recites “predicting a time of failure for multiple components”, “predicting a time of failure for the manufacturing machine itself” or “a shared maintenance time based on predicted failure times of multiple manufacturing machines”.  Accordingly, Applicant’s argument involves an improper interpretation of the claim language involving unclaimed embodiments.
In addition, as set forth in the rejection, the cited references teach or suggest “a load adjustment part configured to adjust workloads of the plurality of robots by reducing the workload of the robot that has a predicted failure time prior to the maintenance time; and increasing the workload of the robot that has a predicted failure time after the maintenance time” in that Yamamoto discloses a load adjustment part (as per 54-55, 96-97) configured to adjust workloads of the plurality of robots (3a/1a, 3b/1b, 3c/1c) by reducing the workload (as per 96, 97) of the robot (3a/1a, 3b/1b, 3c/1c) that has a predicted failure time (as per 93) prior to (as per YES at 96) the maintenance time (as per 94) (Figs. 3-4; ¶29-49, 68-69); and Choe teaches increasing load under specified conditions (Figs. 8, 17; 10:13-11:26, 21:21-44).
Accordingly, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument is not relevant to the rejection of any claim, involves an improper interpretation of the claim language, and/or involves an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Yajima does not teach preemptively predicting failure times for the joints of the robot before a collision has occurred, using that information to predict failure times for the robot as a whole, predicting failure times for multiple robots, and establishing or adjusting a shared maintenance time based on predicted failure times for multiple robots” (page 11 of Amendment) and, therefore “even the combination of Yamamoto and Yajima still fails to teach the following features of Claim 1 … ‘a failure prediction part [as claimed]’, ‘a maintenance time adjustment part [as claimed]’, ‘a load adjustment part [as claimed]’” (page 11 of Amendment).
However, no claim recites “preemptively predicting failure times for the joints of the robot before a collision has occurred” or “establishing or adjusting a shared maintenance time based on predicted failure times for multiple robots.”  Further, no rejection involves an assertion that Yajima individually discloses “using that information to predict failure times for the robot as a whole” or “predicting failure times for multiple robots”.  As such, Applicant’s argument is not relevant to the rejection of any claim and Applicant does not identify a proper basis for finding that the teachings of Yajima cannot be properly applied to the system of Yamamoto.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Eckert does not teach predicting failure times for individual components of the robots and using the predicted failure times for the components of the robots to predict failure times for the robots themselves” (page 13 of Amendment), “Eckert also does not teach a shared adjustable maintenance time among multiple robots, the maintenance time being based on the predicted failure times of multiple robots, such that at least one robot is predicted to fail before the adjusted maintenance time, and at least one robot is predicted to fail after the adjusted maintenance time” (page 13 of Amendment), “Eckert does not teach reducing or increasing the workload of particular robots with relation to such a shared maintenance time” (page 13 of Amendment), and therefore, “even the combination of Yamamoto, Yajima and Eckert still fails to teach the following features of Claim 1 … ‘a failure prediction part [as claimed]’, ‘a maintenance time adjustment part [as claimed]’, ‘a load adjustment part [as claimed]’” (page 13 of Amendment).
However, no rejection involves an assertion that Eckert individually discloses “predicting failure times for individual components of the robots and using the predicted failure times for the components of the robots to predict failure times for the robots themselves” or “reducing or increasing the workload of particular robots with relation to such a shared maintenance time”.  Further, no claim recites “a shared adjustable maintenance time among multiple robots, the maintenance time being based on the predicted failure times of multiple robots, such that at least one robot is predicted to fail before the adjusted maintenance time, and at least one robot is predicted to fail after the adjusted maintenance time”.   Accordingly, Applicant’s assertions are not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664